DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3,5-6,8,-9,11-14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ganesan et al. (US20170108553).
As to claim 1, Ganesan et al. discloses a method of evaluating a cell module assembly, comprising: collecting, by an electronic controller, useful life data for a cell module assembly; storing, by the electronic controller, the useful life data collected for the cell module assembly; determining, by the electronic controller, a useful life measurement for the cell module assembly based on the useful life data; comparing, by the electronic controller, the useful life measurement for the cell module assembly to a first end of life threshold; determining, by the electronic controller, that the useful life measurement for the cell module assembly is greater than or equal to the first end of life threshold; and in response to determining that the useful life measurement for the cell module assembly is greater than or equal the first end of life threshold, removing the cell module assembly from service for a first life application (paragraph 0052-0053).

As to claim 2, Ganesan discloses further comprising: determining that the cell module assembly is suitable for a second life application in response to determining that the useful life measurement of the cell module assembly is greater than or equal to the first end of life threshold and determining that the useful life measurement for the cell module assembly is less than or equal to a second end of life threshold (paragraph 0064 and paragraph 0065 teaches that aged modules are replaced with fresh ones and the reconfigurable battery pack may be continually used which is considered the second life application).
As to claim 3, Ganesan discloses further comprising: following determining that the useful life measurement for the cell module assembly is greater than or equal the first end of life threshold, comparing the useful life measurement for the cell module assembly to a second end of life threshold; determining that the useful life measurement for the cell module assembly is greater than or equal to the second end of life threshold; and in response to determining that the useful life measurement for the cell module assembly is greater than or equal the second end of life threshold, removing the cell module assembly from service of the second life application (paragraph 0052-0053,0064-0065,0075).
As to claim 5, Ganesan et al. discloses wherein the useful life data comprises at least one of a charge capacity, time passed since commissioning the cell module assembly, a number of charge cycles since commissioning the cell module assembly, a depth of a charge cycle, a number of coulombs supplied by the cell module assembly, a number of times the cell module assembly was operated during extreme weather conditions, a measurement of the current supplied to charge the cell module assembly, a measurement of the voltage supplied to charge the cell module assembly, and a measurement of the voltage supplied by the cell module assembly (paragraph 0075).
As to claim 6, Ganesan et al. discloses further comprising collecting and storing useful life data throughout a life of the cell module assembly (paragraph 0072).
As to claim 8, Ganesan et al. discloses further comprising collecting the useful life data for each individual battery cell when the cell module assembly comprises a plurality of individual battery cells (paragraph 0015).
As to claim 9, Ganesan et al. discloses, further comprising comparing, by a diagnostic tool the performance of the cell module assembly with a different cell module assembly based on the useful life data of the cell module assembly and the different cell module assembly (paragraph 0069, fresh cells can be considered one cell module assembly and the degraded cells is the different cell module assembly).
As to claim 11, Ganesan et al. discloses wherein the second life application includes at least one of a push lawn mower, a gardening equipment, an aerial man lift, a home energy storage system, a floor cleaner, and an industrial utility vehicle (paragraph 0048).
As to claim 12, Ganesan et al. discloses a method of manufacturing a battery pack, comprising: providing a battery pack including a plurality of cell module assemblies and an electronic controller; receiving a first end of life output from the electronic controller; removing the battery pack from service; and categorizing the cell module assemblies based on useful life data saved to the electronic controller into a first plurality of returned cell module assemblies suitable for use in a first suitable second life application and a second plurality of returned cell module assemblies suitable for use in a second suitable second life application (paragraph 0042,0044, 0049 teaches that the battery pack includes a plurality of battery modules each having a plurality of battery cells).
As to claim 13, Ganesan et al. discloses further comprising: combining the first plurality of returned cell module assemblies with a plurality other similarly categorized cell module assemblies to form a second battery pack for use in the first suitable second life application (paragraph 0049 teaches that the battery pack includes a plurality of battery modules each having a plurality of battery cells).
As to claim 14, Ganesan et al. discloses further comprising: combining the second plurality of returned cell module assemblies with a plurality other similarly categorized cell module assemblies to form a third battery pack for use in the second suitable second life application (paragraph 0049 teaches that the battery pack includes a plurality of battery modules each having a plurality of battery cells).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4,7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US20170108553).
	Ganesan et al. discloses the method of evaluating a cell module assembly described above. Ganesan et al. fail to disclose wherein the second end of life threshold is less than the first end of life threshold. Ganesan et al. teaches that the threshold is automatically preconfigurable by usage pattern and that the user can set threshold limits for charging and discharging (paragraph 0065). Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the second end of life threshold is less than the first end of life threshold for the purpose of providing optimal results in absence of unexpected results (paragraph 0051).
Ganesan et al. discloses further comprising storing a portion of the useful life data (paragraph 0088). Ganesan et al. fail to disclose storing temporarily and discarding the portion of the useful life data after a predetermined period of time. It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to storing temporarily and discarding the portion of the useful life data after a predetermined period of time in order to make room for new useful life data.
Ganesan et al. fail to disclose wherein the first life application includes at least one of a riding lawn mower and a commercial lawn mower. Ganesan et al. discloses using the battery for a battery electric vehicle (paragraph 0048). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the first life application includes at least one of a riding lawn mower and a commercial lawn mower since a riding lawn mower is a vehicle. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724